Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 1 of 34

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
EDWARD ALEXIS PICHARDO, CASE NO:
Plaintiff,
V.
PROGRESSIVE EXPRESS
INSURANCE COMPANY.
Defendant.
i

 

DEFENDANT’S, PROGRESSIVE EXPRESS INSURANCE COMPANY, NOTICE OF
REMOVAL

Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY (hereinafter
“Defendants”), by and through its undersigned counsel, and pursuant to 28 U.S.C. § 1332, § 1441,
§ 1446 and Local Rule 7.2, files this Notice of Removal to the United States District Court, Southern
District of Florida, Miami Division, in the above-styled cause and in support thereof, states:

I. STATEMENT OF FACTS

1. On or about April 30, 2021, Plaintiff, EDWARD A. PICHARDO (herein
“Plaintiff’), filed a Complaint in the Eleventh Judicial Circuit in and for Miami-Dade County,
Florida, in the matter styled Edward A, Pichardo v. Progressive Express Insurance Company Case
No.: 2021-010231-CA-01 (the “State Court Action”). See Complaint attached hereto as Exhibit
“A”.

2. On May 25, 2021, the Plaintiff served the Chief Financial Officer of the State of
Florida with process in the State Court Action. See Notice of Service of Process attached hereto

as Exhibit “B”’.

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 2 of 34

3. On May 26, 2021, the Chief Financial Officer sent or made available a copy of the
Summons and Complaint to this Defendant in accordance with section 624.423, Florida Statutes
(2020). See Exhibit “B”.

4. This case is properly removable due to diversity of citizenship between Plaintiff,
EDWARD A. PICHARDO, and Defendant, PROGRESSIVE EXPRESS INSURANCE
COMPANY, a Foreign Profit Corporation

a This Notice of Removal is being timely filed within thirty (30) days from May 26,
2021, the date upon which the Summons and Complaint were made available to this Defendant
from the Chief Financial Officer upon which it was served.

6. The District Courts of the United States have original jurisdiction of this civil action
as provided in 28 U.S.C. §1332. Under §1332, this Court has jurisdiction based upon complete
diversity as follows:

a. Plaintiff is a citizen of the state of Florida. See Exhibit “A” at ] 2.

b. Defendant is a citizen of the state of Ohio. Defendant is a foreign profit
corporation, organized under the laws of the state of Ohio with its principal place
of business in Mayfield Village, Ohio. A copy of Defendant’s corporate filings
showing citizenship and its principal place of business in the state of Ohio is

attached hereto as Exhibit “C”.

7. While Plaintiff's Complaint only alleges that damages that exceed the amount of
$30,000, Plaintiff's former counsel has advised representatives of this Defendant that the Plaintiff
has a hospital bill in excess of $800,000 as a result of the incident alleged in the Complaint. See

Exhibit “A” at 91.

2
COLE, SCOTT & KISSANE, P.A.

COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 3 of 34

8. Additionally, Plaintiff alleges in the Complaint that he “suffered bodily injury and
resulting pain and suffering disability, disfigurement, mental anguish, loss of capacity for the
enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of
earnings, loss of ability to earn money,” which are “either permanent or continuing.” See Exhibit
“A” at 95. Thus, with a hospital bill in excess of $800,000, which the Plaintiffis expressly claiming
to have incurred as a result of the subject incident, as well as undetermined future amount of
damages, the amount in controversy exceeds $75,000.00.

9. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders and other
paper or exhibits of every kind from the State Court Action are being filed herewith. No other
process, pleadings or orders, have been served upon Defendants. See Composite Exhibit “D”.

10. Additionally, and as a brief background of the procedural posture of this case,
Plaintiff initially filed a Complaint against this Defendant on June 10, 2020. On September 10,
2020, Defendant timely removed to this Court, and the matter was litigated before the Honorable
Ursula Ungaro, Case 1:20-cv-23758-UU. See Notice of Removal in Case 1:20-cv-23758-UU
[D.E.1] attached hereto as Exhibit “E.” On December 23, 2020, the parties filed a Stipulation of
Dismissal Without Prejudice, and Judge Ungaro subsequently issued an Order of dismissal without
prejudice. See Stipulation in Case 1:20-cv-23758-UU [D.E. 16] attached hereto as Exhibit “F” and
Order of dismissal in Case 1:20-cv-23758-UU [D.E. 17] attached hereto as Exhibit “G.”

Il. MEMORANDUM OF LAW
A. The Amount in Controversy Exceeds $75,000.
Federal law confers upon district courts original jurisdiction in civil actions between

citizens of different states in controversies which exceed the sum of $75,000.00, exclusive of

3

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 4 of 34

interest and costs. 28 U.S.C. § 1332. An action meeting the requirements of 28 U.S.C. § 1332 may
be removed to a district court pursuant to 28 U.S.C. § 1441(b).

Where the amount in controversy is not specified in the Complaint, the removing party
must establish by a preponderance of the evidence that the amount in controversy exceeds the
jurisdictional minimum. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11" Cir. 2010). To
establish federal diversity jurisdiction, a removing defendant may rely upon the factual
representations of the plaintiff. See Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d
1309, 1314-15 (11" Cir. 2002).

Plaintiff's counsel has communicated to representatives of this Defendant that the
Plaintiffs hospital bill as a result of the subject incident is in excess of $800,000. Further, Plaintiff
alleges that he has suffered “serious bodily injury and resulting pain and suffering disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn
money.” See Compl. at 45. Thus, with over $800,000 incurred in hospital expenses, which the
Plaintiff is expressly claiming as damages in this incident, the amount in controversy exceeds
$75,000.00.

B. There is Complete Diversity Between the Parties.

To determine the citizenship of a corporation for purposes of ascertaining diversity
jurisdiction, the Court looks to: (1) the state of incorporation; and (2) the state where the
corporation has its principal place of business. 28 U.S.C. § 1332(c)(1). The principal place of
business of a corporation is its nerve center, which has been defined as “the place where a

corporation’s officers direct, control and coordinate the corporation’s activities.” Hertz Corp v.

4
COLE, SCOTT & KISSANE, P.A.

COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 5 of 34

Friend, 559 U.S. 77, 91-94 (2010) (establishing the “nerve center” test as a uniform approach for
determining corporate citizenship).

Defendant was incorporated in Ohio and has a principal place of business in Mayfield
Village, Ohio. Defendant is therefore a citizen of Ohio. Plaintiff was domiciled and is a resident
in the State of Florida, and is thus a citizen of Florida. See Exhibit “A” at J 2. Therefore, this Notice
of Removal is founded and based upon complete diversity of citizenship between the Plaintiff and
Defendants, pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441.

Ill. CONCLUSION

There is complete diversity of citizenship and the matter in controversy exceeds $75,000.

WHEREFORE, Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY,
respectfully requests this Court to assume Federal jurisdiction of this action, now pending in the
Eleventh Judicial Circuit in and for Miami-Dade County, Florida, and approve this Notice of

Removal.

Respectfully submitted, this [4 day of June 2021.

5

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 6 of 34

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on this ly day of June, 2021, a true and correct copy of the
foregoing was filed with the CM/ECF e-Filing Portal for the United States District Court for the
Southern District of Florida, which will send an automatic e-mail message to the following parties
registered with the e-Filing Portal system: Roberts, P.A., H. Clay Roberts,
roberts@robertspa.com, 113 Almeria Avenue, Coral Gables, FL 33134, (305) 442-1700(305) 442-
2559 (F), Attorney for Plaintiff, Edward Alexis Pichardo and Mortha D. Fornaris, Esq.,
mfornaris@fornaris.com, 65 Almeria Avenue, Coral Gables, 33134, 305-442-4899; 305-442-

8181, Attorney for Plaintiff, Edward Alexis Pichardo.

COLE, SCOTT & KISSANE, P.A.

Counsel for Defendant PROGRESSIVE EXPRESS
INSURANCE COMPANY

Cole, Scott & Kissane Building

9150 South Dadeland Boulevard, Suite 1400
P.O. Box 569015

Miami, Florida 33256

Telephone (786) 268-6756

Facsimile (305) 373-2294

Primary e-mail: Joe.Goldberg@csklegal.com
Secondary e-mail: samuel.basch@csklegal.com
Alternate e-mail: linn.signori@csklegal.com

By: Lovee

JOSEPH J. GOLDBERG
Florida Bar No.: 91107
SAMUEL E BASCH
Florida Bar No.: 1010081

6
COLE, SCOTT & KISSANE, P.A.

COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 7 of 34
f
Filing # 125865113 E-Filed 04/29/2021 03:24:56 PM

IN THE CIRCUIT COURT OF THE 117
JUDICIAL CIRCUIT IN AND FOR MIAMI DADE
COUNTY FLORIDA,
GENERAL JURISDICTION DIVISION
; \
CASENO: BOAL- OLOSBr« - CAH S
EDWARD A. PICHARDO,
Plaintiff,

VS.

PROGRESSIVE EXPRESS INSURANCE
COMPANY, a foreign corporation for profit,

Defendant.
/

PLAINTIFI?S COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW the Plaintiff, EDWARD A. PICHARDO, by and through his

undersigned attorneys, and sues the Defendant, PROGRESSIVE EXPRESS INSURANCE
COMPANY, a foreign corporation for profit, and alleges:

1. This is an action for damages in excess of $30,000.00 exclusive of interest and
costs,

2, The Plaintiff, EDWARD A. PICHARDO, is a resident of Miami Dade County,
Florida and sui juris.

3, The Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY, is a
foreign corporation for profit, authorized to and doing business in Miami Dade County, Florida.

4. On or about September 15, 2019 while the Plaintiff was operating a motor vehicle
southbound on S.W. 137 Avenue near its intersection with S.W. 8 Street, the operator of another

vehicle negligently operated that motor vehicle such that it forced the Plaintiffs motor vehicle to

EXHIBIT

iA

 
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 8 of 34

leave the road way and strike a traffic signal support pole. The operator of the second vehicle fled
the scene so that the operator and motor vehicle were unidentified.

5, As a result, EDWARD A. PICHARDO suffered bodily injury and resulting pain
and suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,
expense of hospitalization, medical and nursing care and treatment, loss of earnings, and loss of
ability to earn money. The losses are either permanent or continuing and said Plaintiff will suffer
the losses in the future,

6. At the time of the aforesaid motor vehicle collision, EDWARD A. PICHARDO
was entitlted to coverage under a policy of uninsured motorist insurance coverage issued by the
Defendant under a policy numbered 07683560-1 issued to Miami Signage LLC. A copy of the
policy declarations and the uninsured motorist coverage portion of the contract are attached hereto
as Exhibit “A”,

7. The Defendant has breached the aforesaid policy of insurance by refusing and
failing to pay adequate benefits to the Plaintiff for his losses.

8. The Plaintiff has fulfilled all conditions precedent to this action.

WHEREFORE, the Plaintiff, EDWARD A. PICHARDO, demands judgment for damages
against the Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY, including costs
and interest, and furthermore demands trial by jury of all issues so triable as of right.

Dated this 29°" day of April, 2021.

Respectfully submitted,
ROBERTS, P.A.
Co-Counsel for Plaintiff
113 Almeria Avenue
Coral Gables, Fl 33134

Phone: 305-442-1700
Fax: (305)442-2559
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 9 of 34

C

By:

(

Email: Roberts@yobertspa.com

/s/: H. Clay Roberts
H. CLAY ROBERTS

Fla, Bay No.: 262307
- and -

Martha D. Fornaris, Esq.
Florida Bar No: 405116
Fornaris Law Firm, P.A.
Co-Counsel for Plaintiff

65 Almeria Avenue

Coral Gables, Florida 33134
Telephone: 305-442-4899
Fax: 305-442-8181

Email: mfornaris()fornaris.com
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 10 of 34

TOTAL INSURANCE Py Ai QORESSIVE

(2817 SW 42ST
MIAMI, FL 33175

Named insured Polley number: 07683560-1
Underwritten by:
Progressive Express ins Company

nly 32018
MIAMI SIGNAGE LLC cy Petlod: May 30, 2019 - May 30, 2020
1723) SW 129 COURT Paget of 2

MIAMI, FL 93186

progressiveagent.com
Online Service
Maka payments, chock billing activity, print
poliey documants, er check the status of a
dam.

Commercial Auto 1-305-220-0144
Insurance Coverage Summary TOTAL INSURANCE

Contact your agent for personalized servion.

This is your Declarations Page 4-800-444-4487
Your coverage has changed tvahilecrrepte ds

Your coverage began on May 30, 2019 at 12:01 a.m, This policy expires on May 30, 2020-at 12:01 a.m.

This coverage summary replaces your prior one, Your Insurance policy and any policy endorsements contain a (ull explanation af your
coverage, The policy timits shown for an auto may not be combined with the (Imits for the same coverage on another auto, unless the
policy contract allows the stacking of limits, The polky contract Is form 6912 (08/10), The contract Is modified by forms 2852FL
(10/04), 1652FL (08/82), TI98 (01/04), 4B52FL (10/04), 48B1FL (01/13) and 2228 (01/11).

The named Insured organization type Is a corporation,
Policy changes effective June 6, 2019

AVEbTedereusegeesteeeercccssHreUbat bred elagscatavannyonscanedeesereepenpeeenihe beedass de aahet noes Vasceeaeri beesdeveacranissone yaUerbrabetene Veierrarestascsavrnovecsaead oe a beet
Premium change: $302.00
changer eupey Preridebas ebeusres. a Oe bs teePEBaD ERS TOES Coverage bis been changed on your policy, sorte, AUPE RUDOEPaRTEEL OED Orerdeveurrvecepsevtury

The changes shown above will not be effective priar fo the time the changes were requested,

 

 

Outline of coverage
ol seesveuanee savyavapevacsaneenssanyollNG  auivesnssenlsrssctinsesnssonsssqvenesessoseseonsenesen voce ee scan Ee
ability To Othes ™ 42.518
_ Bodily Injury and Property Damage ability $1,000,000 combined singe mle sss asscen sesnqacespasaonsjobdbesil
Uninsured MOtOsISLNON STAG eae $1,000,000 combined single lit. esssenesssscvtrenerencinseanssn O09
Basic Personat Injury Protection 354
_ With Work Comp:Named insured & Relatives $10,000. each Aeron ss sssensassssesecrased ensesnsunensveeveistn
Comprehensive _ ee 45
See Auto Coverage Sthedule seveereecarees dill of lability tess deductible ee a
Collision 391
See Auto Coverage Schedule Urnit of ltabllity less deductible
Subtotal policy premium a ofl EE En, 5 TS, See
FES ssstosnseeaczsepestnsesiseevepniesionntnnetntesinveityachenivstnevinteetqaetenstsnieottsitniameeittsenanagnte
Total 12 month polley premlum and fees $4,437
Rated driver Demahe ED AAs DFO R SEAM UMTR DED SFR D LORI A ECR EO ERA OPA ERE ED
1. KARLA PORTA
soul
Forma 6489 FA (01/15)

Progressive 000250

EXHIBIT A
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 11 of 34

 

( (
Policy number: O7683560-1
MIAMH SIGNAGE ALC
Page2 of 2
Auto coverage schedule
}, 2019 RAM Ram 1500 Stated Amount: “$30,000 (nduding Permanently Attached Equip)
VIN: 1C6RREBTSKNS27131 Garaging Zp Code: 33186 Radius: 100

ability MAY oa UAE ens asenecsestizoeiteesssene sense SPS SERFS

Premlum $2,918 $609 $354

Dt

Physical Damage — Disable Fin DUA PR samammanunanuuinnwnnnnenanl
Premium $1000 $345 $1,000 $39) $4417

*A vahide's stated amount should (ndicate (ts currant retal value, Induding any special or permanently attached equipment, (n the
event of a total loss, the maximum amount a is the lesser of the Stated Amount or Actual Cash Value, fess deductible, Be sure
to check stated amount at avery renewal In order to recelve the best vatue from your Prograssive Commerdal Auto policy.

 

 

 

Premium discounts
Py sentossvesssescotornseeeant ean boos ; apersnenccoesouererss Devs Prrsse gets ensavnades, apn inaes’ ev raes
07683560-1 Business Experience and Package
=. ev saseveevavermvrecsosderionrarebeommDeeeEsed sts tPeagelbaenysupeavedesessesuaioneduabind BDaedanp ivan ai sgedeareovidsaceseroenisens Cl Pyanvnsacnadisenveive kur
2019 RAM Ram 1500 Anti-Lock Brakes and Alr Bag
Loss Payee Information
1, Loss Payes Ato LER TAL enn
PO BOX 4210 CARMEL, IN 46082

2019 RAM Ram 1500 {1 C6ANEBTSKNS27 131)

Additional Insured Information

LOPOUAHAEED DEEDES ADE DUUSISTANT OND Pare ertE ebuvelooduaeerodnbenageaddapesopecbevscobopiarseces sees rtiveng inn

1. Additional insure EMERALD CONSTRUCTIO

1211 STERUNG R DANIA BEACH, FL 33004
Agent signature

Dunmr,

Company officers

Secetary

Fort 6480 FA, (01/16)
Progressive 000251
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 12 of 34

( (

UNINSURED MOTORIST COVERAGE ENDORSEMENT
Except as specifically modified in this eridorsement, all provisions of the Commercial
Auto Policy apply.

We agree with you that the insurance provided under your Commercial Auto Policy is
modified as follows:

INSURING AGREEMENT

Subject to the Limits of Liability, if you pay the premium for Uninsured Motorist
Coverage, we will pay for damages, other than punitive or exemplary damages, which an
insured is legally éntitled to recover from the owner or operator of an uninsured auto
because of bodily injury:

1, sustained by an insured,

2. caused by an accident; and

3. arising out of the ownership, maintenance, or use of an uninsured auto.

The bodily injury must be a serious injury as described in section 627.737(2) of the
Florida Motor Vehicle No-Fault Law, as amended, before we will pay for damages
consisting of pain, suffering, mental anguish, or inconvenience.

An insured must notify us in writing by certified mail at least thirty (30) days before
entering into any settlement with the owner or operator of an uninsured auto, or that
persoir's liability insurer. In order to preserve our right of subrogation, we may elect to
pay any sum offered in settlement by, or on behalf of, the owner or operator of an
uninsured auto. If we do this, you agree to assiga to us all rights that you have against
the owner or operator of an uninsured auto.

ADDITIONAL DEFINITIONS

When used in this endorsement, whether in the singular, plural, or possessive:
i, "Insured" means:
a. ifthe named insured shown on the Declarations Page is a natural person:
(i) + youora relative;
(ii) any person occupying your insured auto or a temporary substitute auto;
and
(iii) any person who is entitled to recover damages covered by this endorsement
because of bodily injury sustained by a person described in (i) or (ii) above;
or
b. if the named insured shown on the Declarations Page is a corporation,
partnership, organization or any other entity that is not a natural person:
(ij) any person occupying your insured auto or temporary substitute auto; and
(ii} any person who is entitled to recover damages covered by this endorsement
because of bodily injury sustained by a person described in (i) above.
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 13 of 34

( (

"Nonowned auto" means any auto that is not owned by you or furnished for your
regular use and, if the named insured is a person, not owned or furnished for the
regular use of the named insured’s spouse or relative.

“Owned” means the person:

a, holds legal title to the vehicle;

b. has legal possession of the vehicle that is subject to a written security agreement
with an original term of six (6) months or more; or

c. has legal possession of the vehicle that is leased to that person under a written
agreement for a continuous period of six (6) months or more.

“Owner” means the person who, with respect to a vehicle:

a, holds legal title to the vehicle;

b. has legal possession of the vehicle that is subject to a written security agreement
with an original term of six (6) months or more; or

¢. has legal possession of the vehicle that is leased to that person under a written
agreement for a continuous period of six (6) months or more.

"Uninsured auto" means an auto or trailer of any type:

a, to which no bodily injury liability bond or policy applies at the time of the
accident;

b. to which a bodily injury liability bond or policy applies at the time. of the
accident, but the bonding or insuring company:

(i) denies coverage; or
(ii) is or becomes insolvent;

c. to which a bodily injury liability bond or policy applies at the time of the
accident, but its limit of liability for bodily injury is less than the bodily injury
damages an insured is legally entitled to recover; or

d. that is a hit-and-run vehicle whose operator or owner cannot be identified and
which causes an accident, with or without physical contact, resulting in bodily
injury to an insured, provided that the insured, or someone on his or her behalf,
reports the accident to the police or civil authority within twenty-four (24) hours
or as soon as practicable after the accident.

An “uninsured auto" does not include any motorized auto or equipment:

a. owned by, furnished to, or available for the regular use of you and, if the named
insured is a natural person, a relative. However, this shall not apply to an insured
auto when coverage is denied under Part I - Liability To Others of this policy
because of the exclusion of bodily injury to you or a relative, if the bodily injury
results from operation of the insured auto by a person other than you or a
relative;

b. designed mainly for use off public roads, while not on public roads;

, while being used as a residence or premises;

, shown on the Declarations Page of this policy. However, this shall not apply
when coverage is denied under Part I — Liability To Others of this policy because
of the exclusion of bodily injury to you or a relative, if the bodily injury results
from operation of the insured auto by a person other than you or a relative; or

e, not required to be registered as a motor vehicle,

ao
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 14 of 34

( (

EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
ENDORSEMENT.

1, Coverage under this endorsement is not provided for bodily injury sustained by any
person while using or occupying:
a. an insured auto without the express or implied permission of you or, if the named
insured is a natural person, a relative;
b. a non-owned auto without the express or implied permission of the owner, or
c. an auto or device of any type designed to be operated on the public roads that is
owned by, furnished to, or available for the regular use of you or if the named
insured is a natural person, a relative, other than an insured auto or temporary
substitute auto. However, this exclusion does not apply if you have elected
stacked uninsured motorist coverage.
2. Coverage under this endorsement will not apply directly or indirectly to benefit any
insurer or self- insurer under any of the following or similar laws:
a. workers' compensation law; or
b. disability benefits law.

LIMITS OF LIABILITY

Regardless of the number of premiums paid, or the number of trailers shown on the
Declarations Page, or the number of policies issued by us, or the number of vehicles or
insureds involved in the accident, or the number of claims or lawsuits arising out of an
accident, we will pay no more than the Limit of Liability shown for Uninsured Motorist
Coverage on the Declarations Page.

If the Declarations Page shows that "combined single limit" or "CSL" applies, the
amount shown is the most we will pay for the total of all damages resulting from any one
accident. However, without changing this total "each accident” limit of liability, we will
comply with any law that requires us to provide any separate limits.

If your Declarations Page shows a split limit:

1, the amount shown for "each person" is the most we will pay for all damages due to a
bodily injury to one person; and

2. subject to the "each person" limit, the amount shown for "each accident” is the most
we will pay for all damages due to bodily Injury sustained by two or more persons in
any one accident,

The "each person" limit of liability inchides the total of all claims made for bodily injury
to an insured and all claims of others derived from such bodily injury, including, but not
limited to, emotional injury or mental anguish resulting from the bodily injury of another
or from witnessing the bodily injury to another, loss of society, loss of companionship,
loss of services, loss of consortium, and wrongful death, if recoverable undor the
applicable law.
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 15 of 34

( (—

In determining the amount payable under this endorsement, the amount of damages

which an Insured is entitled to recover for bodily injury shall be reduced by:

1. all sums paid because of bodily injury by any persons or organizations that may be
legally responsible;

2. all sums paid or payable under Part I - Liability To Others;

3. all sums paid or payable under any applicable Personal Injury Protection Coverage or
Medical Paymients Coverage; and

4. all sums paid, or payable, or should apply, because of bodily injury under any of the
following or similar laws:
a, workers' compensation law; or
b. disability benefits law;

5. atl sums paid or payable as personal injury protection benefits; and

6. the amount of the limits of the underinsured motorist’s liability policy.

No one will be entitled to duplicate payments for the same elements of damages.

Any judgment or settlement for damages against an operator or ownerof an uninsured
auto which arises out of a lawsuit brought without our written consent is not binding on
us,

STACKED UNINSURED MOTORIST COVERAGE

Ifyou have elected Stacked Uninsured Motorist Coverage, the following additional
Limits of Liability shall apply:

If you are a natural person, the most we will pay for bodily injury to you or a relative in
any one accident shall be the Limit of Liability shown on the Declarations Page
multiplied by the number of insured autos.

If you are a corporation, pariuership, organization, or any other entity that is not a natural
person, the most we will pay for bodily injury to an insured in any one accident shall be
the limit of liability shown on the Declarations Page that applies to the auto that the
insured was occupying at the time of the accident.

If there is other applicable uninsured or underinsured motorist coverage of the same
priority, we will pay only our share of the damages, Our share is the proportion that our
Limit of Liability bears to the total of all available coverage limits of the same priority.
Any insurance we provide shall be excess over any other uninsured or underinsured
motorist coverage, except for bodily injury to you or a relative when occupying an
insured auto.

NON-STACKED UNINSURED MOTORIST COVERAGE

If you have elected Non-stacked Uninsured Motorist Coverage, the following additional
Limits of Liability shall apply:
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 16 of 34

f f

The Limit of Liability shown on the Declarations Page for coverage under this
endorsement is the most we will pay regardless of the number of insured autos.

The Limit of Liability for Uninsured Motorist Coverage under this endorsement shall not
be added to or stacked upon any uninsured or underinsured motorist coverage applying to
other motor vehicles to determine the amount of coverage availabk to an Insured injured
in any one accident.

Ifan insured sustains bodily injury while occupying an auto, other than an insured
auto, the insured may elect to receive excess uninsured or underinsured motorist benefits
under only on policy of insurance under which the insured is an insured, If the insured
elects to receive excess uninsured or underinsured motorist benefits under a policy of
insurance other than this policy, we will not pay any uninsured or underinsured motorist
benefits due to bodily injury to the insured.

If an insured sustains bodily injury while not occupying a motor vehicle, the insured
may elect to receive uninsured or underinsured motorist benefits under only one policy of
insurance under which the insured is an insured, If the insured elects to receive
uninsured or underinsured motorist benefits under a policy of insurance other than this
policy, we will not pay any uninsured or underinsured motorist benefits due to bedily
injury to the insured.

OTHER INSURANCE

Any insurance we provide shall be excess over any other uninsured or underinsured
motorist coverage, except for bodily injury to you and, if the named insured is a natural
person, a relative when occupying an insured auto or temporary substitute auto.

We will not pay for any damages which would duplicate any payment made for damages
under other insurance.

ALL OTHER TERMS, LIMITS AND PROVISIONS OF THE POLICY REMAIN UNCHANGED.
Form No, 2852 FL (10/04)
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 17 of 34

ARIAT

*21-000245059"

 

CUE EONANCIAL OFFICER
JIMMY PATRONIS
STATL.OF FLORIDA

 

ee ee wae — an

CASE #: 2021-010231-CA-01
COURT: CIRCUIT COURT
COUNTY: MIAMI-DADE
PLAINTIFF(S) DFS-SOP #: 21-000245059

EDWARD A. PICHARDO,

VS.

PROGRESSIVE EXPRESS INSURANCE
COMPANY, A FOREIGN PROFIT CORPORATION
FOR PROFIT

DEFENDANT(S)

SUMMONS, COMPLAINT, EXHIBIT

NOTICE OF SERVICE OF PROCESS

NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida, Said process was received in my office by PROCESS SERVER on Tuesday, May 25,
2021 and a copy was forwarded by ELECTRONIC DELIVERY on Wednesday, May 26, 2021 to the
designated agent for the named entity as shown below,

PROGRESSIVE EXPRESS INSURANCE COMPANY
DONNA MOCH

1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

*Our office will only serve the initial processSSummons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080

wm is.

Jimmy Patronis
Chief Financial Officer

H. CLAY ROBERTS
113 ALMERIA AVENUE

CORAL GABLES, FL 33134
EXHIBIT

CAI

Office of the General Counsel - Service of Process Section
200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
: FLSD Docket 06/15/2021 Page 18 of 34
2 ant A miered on S es

DOCUMENT# F10000004043 Jun 08, 2020
Entity Name: PROGRESSIVE EXPRESS INSURANCE COMPANY Secretary of State

4267860555CC
Current Principal Place of Business:

6300 WILSON MILLS ROAD
MAYFIELD VILLAGE, OH 44143

Current Mailing Address:

6300 WILSON MILLS ROAD
MAYFIELD VILLAGE, OH 44143 US

FE! Number: XX-XXXXXXX Certificate of Status Desired: No
Name and Address of Current Registered Agent:
CHIEF FINANCIAL OFFICER

200 E GAINES ST
TALLAHASSEE, FL 32399 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:

 

Electronic Signature of Registered Agent Date

Officer/Director Detail :

Title PRESIDENT, DIRECTOR Title DIRECTOR
Name POLITZI, VICTOR Name BEMER, PATRICIA O,

Address 6300 WILSON MILLS ROAD Address 6300 WILSON MILLS ROAD
City-State-Zip: MAYFIELD VILLAGE OH 44143 Cily-State-Zip: MAYFIELD VILLAGE OH 44143
Title TREASURER, DIRECTOR Title DIRECTOR

Name BAILO, KAREN B Name HISEK, JEANETTE L.

Address 6300 WILSON MILLS ROAD Address 6300 WILSON MILLS ROAD
City-State-Zip: MAYFIELD VILLAGE OH 44143 City-State-Zip: MAYFIELD VILLAGE OH 44143
Title DIRECTOR Title ASSISTANT SECRETARY
Name MILLER, MICHAEL J. Name ROSE, MARGARET A,

Address 6300 WILSON MILLS ROAD Address 6300 WILSON MILLS ROAD

Cily-State-Zip: MAYFIELD VILLAGE OH 44143 City-State-Zip: MAYFIELD VILLAGE OH 44143

Title SECRETARY
Name CORWIN, PATRICIA M
Address 6300 WILSON MILLS ROAD

City-State-Zip: MAYFIELD VILLAGE OH 44143

| hereby certify that the information indicated on this report or supplemental report is (rue and accurate and that my electronic signature shall have the same fegal effect as if made under
oath; that | am an officer or director of the corporation or the receiver or trustee empowered to axacute this report as required by Chapter 607, Florida Statutes; and that my name appears

above, or on an attachment with all other like empowered.

 

SIGNATURE: MARGARET A ROSE ASSISTANT SECRETARY 06/08/2020
Electronic Signature of Signing Officer/Director Detail Date
EXHIBIT

1c

 
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 19 of 34
Filing # 128607351 E-Filed 06/11/2021 03:31:28 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

EDWARD A. PICHARDO,
CASE NO.: 2021-010231-CA-01
Plaintiff,
Vv.

PROGRESSIVE EXPRESS INSURANCE
COMPANY,

Defendant.
/

DEFENDANT’S, PROGRESSIVE EXPRESS INSURANCE COMPANY, ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT, AND DEMAND FOR
JURY TRIAL

COMES NOW Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY,
(hereinafter “Defendant”’), by and through its undersigned counsel, and hereby files this
Answer and Affirmative Defenses to Plaintiffs, EDWARD ALEXIS PICHARDO,
Complaint, and Demand for Jury Trial, and in support thereof, states as follows:

1. It is admitted that Plaintiff has claimed damages in excess of this Court's

jurisdictional threshold, however, it is denied that Plaintiff is entitled to this sum, let alone,

any sum.
2. Without knowledge, therefore denied.
3. Admitted for jurisdictional purposes only.
4. Denied.
5. Denied.
6. Admitted.

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 589015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (905) 373-2294 FAX

EXHIBIT

D

SS S——————
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 20 of 34

CASE NO.: 2021-010231-CA-01

7. Denied.

8. Without knowledge, therefore denied.

ANSWER AND AFFIRMATIVE DEFENSES

1. Defendant is entitled to a credit and/or setoff for any and all collateral
sources or other sources of setoff, including settlement funds received from any entity in
the past and/or future as it relates to the subject incident or accident; therefore, the
Plaintiffs’ claims are limited and/or reduced by said credits and/or setoffs.

2. Defendant alleges that the injuries and damages complained of were
caused by the sole negligence of the Plaintiff, hereby barring the Plaintiff from any
recovery herein.

3. Defendant alleges that, at the time of the subject incident, the Plaintiff was
negligent, and such negligence on Plaintiffs part was a competent producing cause of
the injuries and damages which are claimed; and the Plaintiffs awards, if any, should be
proportionately based on the Doctrine of Comparative Negligence in relation to the
Plaintiff's contribution to the injuries and damages sustained.

4. Defendant asserts that pursuant to Fabre v. Martin, 623 So. 2d 1182 (Fla.
1993); Allied-Signal, Inc. v. Fox, 623 So. 2nd 1180 (Fla. 1993); Messmer v. Teacher's
Insurance Company, 588 So. 2d 610 (Fla. 5th DCA 1991), any damages awarded to the
Plaintiff are subject to apportionment by the jury of the total fault of all participants which
may be responsible for damages claimed by Plaintiff. If evidence in this case supports the
Plaintiffs claims against said Fabre Defendants, Defendant requests that the Court

include said Fabre Defendants on the verdict form regardless of whether they are parties

2

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 379-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 21 of 34

CASE NO.: 2021-010231-CA-01

to this cause of action at the time of trial. In addition, Defendant reserves the right to
identify other potential third-party tortfeasors pursuant to the doctrine of Nash v. Wells
Fargo, 678 So. 2d 1262 (1996).

5. Plaintiff assumed the risk of injury and, accordingly, Plaintiffs claims are
barred. The Plaintiff clearly knew of the presence of the hazard and risk, realized and
appreciated these hazards and risks and, having a reasonable opportunity to avoid the
exposure to hazard and risk, nonetheless elected to voluntarily and willingly proceed to
expose himself to these hazards and risks inherent even with this knowledge.

6. Plaintiff failed to mitigate his damages and, accordingly, the recovery of the
Plaintiff, if any, should be reduced by the amount by which the Plaintiff could have
lessened his claims, injuries, or damages.

7. Any injury or damage to the Plaintiff was the result of pre-existing medical
and/or psychiatric conditions, and the unforeseeable, unpredictable, and/or unavoidable
sequel thereto.

8. The Defendant affirmatively alleges that the Plaintiff had available certain
personal injury protection benefits and other collateral sources to cover damages sought
pursuant to Florida Automobile Reparations Reform Act and the Plaintiff is precluded from
recovering those elements of damage which were paid or are payable by applicable or
required personal injury protection benefits and any and all other collateral sources.

9. The Plaintiff was comparatively negligent by failing to do or doing one or
more of the following:

a) failing to follow or obey all applicable traffic regulations;

3

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 22 of 34

CASE NO.: 2021-010231-CA-01

b) failing to take any and all evasive measures or actions to avoid injury;

Cc) failing to properly wear a seatbelt; and

d) using a cell phone while driving.

11. The vehicle that Plaintiff was riding in when the accident occurred was
equipped with an available and fully operational seatbelt that Plaintiff did not use under
circumstances where a reasonably careful person would have used the seat belt, and
Plaintiff's failure to use the seatbelt produced or substantially contributed to producing the
damages sustained by Plaintiff. Therefore, the percentage of Plaintiff's total damages that
were caused by his failure to use the seatbelt must be reduced from any recovery. See
INA v. Pasakarnis, 451 So. 2d 447 (Fla. 1984).

12. To the extent that the Plaintiff was under the influence of alcohol drugs, or
both, to the extent that his normal faculties were impaired at the time of the subject
incident, pursuant of Section 768.36 of the Florida Statute, and as a result of such
influence, he was over 50% liable for his own injuries, then the Plaintiff is barred from
recovering damages.

13: Plaintiff failed to provide Defendant with notice to the police or the carrier
regarding the existence of a phantom vehicle, and as such this Defendant is entitled to a
presumption of prejudice as a matter of law for Plaintiff's failure to timely report the alleged
existence of a phantom driver.

14. Defendant is entitled to a setoff for any award and/or benefits that the

Plaintiff has received by way of personal injury protection benefits, workers compensation

4

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 23 of 34

CASE NO.: 2021-010231-CA-01

benefits, disability benefits, any other automobile medical expense coverage, any other
automobile liability insurance coverage.

15. To the extent that the Plaintiff is entitled to an award of damages, which this
Defendant expressly denies, the Plaintiff's damages, including any claim for an award of
attorney’s fees and costs, are limited to the limits set forth in the policy of insurance.

16. Plaintiff did not sustain a permanent injury as a result of the subject
accident, and as such, the Plaintiff's claim is barred as a matter of law.

Defendant reserves the right to amend its affirmative defenses as discovery
proceeds and information supporting an affirmative defense becomes known.

DEMAND FOR JURY TRIAL

Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY, hereby demands
trial by jury of all issues by right so triable.

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on thisf | day of June, 2021, a true and correct copy
of the foregoing was filed with the Clerk of Miami-Dade County by using the Florida Courts
e-Filing Portal, which will send an automatic e-mail message to the following parties
registered with the e-Filing Portal system: Roberts, P.A, H. Clay Roberts,
roberts@robertspa.com, 113 Almeria Avenue, Coral Gables, FL 33134, (305) 442-
1700(305) 442-2559 (F), Attorney for Plaintiff, Edward Alexis Pichardo and Mortha D.
Fornaris, Esq., mfornaris@fornaris.com, 65 Almeria Avenue, Coral Gables, 33134, 305-

442-4899; 305-442-8181, Attorney for Plaintiff, Edward Alexis Pichardo.

5

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT 8 KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (308) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 24 of 34

CASE NO.: 2021-010231-CA-01

COLE, SCOTT & KISSANE, P.A.

Counsel for Defendant PROGRESSIVE
EXPRESS INSURANCE COMPANY

Cole, Scott & Kissane Building

9150 South Dadeland Boulevard, Suite 1400
P.O. Box 569015

Miami, Florida 33256

Telephone (786) 268-6756

Facsimile (305) 373-2294

Primary e-mail: Joe.Goldberg@csklegal.com
Secondary e-mail: samuel.basch@csklegal.com
Alternate e-mail: linn.signori@csklegal.com

s/ Samuel E Basch Li
JOSEPH J. GOLDBERG
Florida Bar No.: 91107
SAMUEL E BASCH
Florida Bar No.: 1010081

6

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (306) 360-5300 - (305) 373-2284 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 25 of 34
Case 1:20-cv-23758-XXXX Document 1 Entered on FLSD Docket 09/10/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
EDWARD ALEXIS PICHARDO, CASE NO:
Plaintiff,

Vv.

PROGRESSIVE EXPRESS
INSURANCE COMPANY.

Defendant.
/

 

DEFENDANT’S, PROGRESSIVE EXPRESS INSURANCE COMPANY, NOTICE OF
REMOVAL

Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY (hereinafter
“Defendants”), by and through its undersigned counsel, and pursuant to 28 U.S.C. § 1332, § 1441,
§ 1446 and Local Rule 7.2, files this Notice of Removal to the United States District Court, Southern
District of Florida, Miami Division, in the above-styled cause and in support thereof, states:

I. STATEMENT OF FACTS
1, On or about June 10, 2020, Plaintiff, EDWARD ALEXIS PICHARDO (herein
“Plaintiff’), filed a Complaint in the Eleventh Judicial Circuit in and for Miami-Dade County,
Florida, in the matter styled Edward Alexis Pichardo v. Progressive Express Insurance Company
Case No.: 2020-012330-CA-01 (the “State Court Action”). See Complaint attached hereto as
Exhibit “A”,
a On August 5, 2020, the Plaintiff served the Chief Financial Officer of the State of

Florida with process in the State Court Action. See Summons attached hereto as Exhibit “B”.

EXHIBIT

; —
COLE, SCOTT & KISSANE, P.A. S
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300

 
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 26 of 34
Case 1:20-cv-23758-XXXX Document 1 Entered on FLSD Docket 09/10/2020 Page 2 of 6

3. On August 18, 2020, the Chief Financial Officer sent or made available a copy of
the Summons and Complaint to this Defendant in accordance with section 624.423, Florida
Statutes (2020). See Service of Process Transmittal attached hereto as Exhibit “C”.

4, This case is properly removable due to diversity of citizenship between Plaintiff,
EDWARD ALEXIS PICHARDO, and Defendant, PROGRESSIVE EXPRESS INSURANCE
COMPANY, a Foreign Profit Corporation

5. This Notice of Removal is being timely filed within thirty (30) days from August
18, 2020, the date upon which the Summons and Complaint were made available to this Defendant
from the Chief Financial Officer upon which it was served.

6. The District Courts of the United States have original jurisdiction of this civil action
as provided in 28 U.S.C. §1332. Under §1332, this Court has jurisdiction based upon complete
diversity as follows:

a. Plaintiff is a citizen of the state of Florida. See Exhibit “A” at § 3.

b. Defendant is a citizen of the state of Ohio. Defendant is a foreign profit
corporation, organized under the laws of the state of Ohio with its principal place
of business in Mayfield Village, Ohio. A copy of Defendant’s corporate filings
showing citizenship and its principal place of business in the state of Ohio is

attached hereto as Exhibit “D”.

7. While Plaintiff's Complaint only alleges damages that exceed the amount of
$30,000, Plaintiff's counsel has advised representatives of this Defendant that the Plaintiff has a
hospital bill in excess of $800,000 as a result of the incident alleged in the Complaint. See Exhibit

“A” at J 1.

2

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 27 of 34
Case 1:20-cv-23758-XXXX Document 1 Entered on FLSD Docket 09/10/2020 Page 3 of 6

8. Additionally, Plaintiff alleges in the Complaint that he “suffered serious bodily
injury and resulting pain and suffering disability, disfigurement, mental anguish, loss of capacity
for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss
of earnings, loss of ability to earn money,” which are “either permanent or continuing.” See Exhibit
“A” at 78. Thus, with a hospital bill in excess of $800,000, which the Plaintiff is expressly claiming
as a result of the subject incident, as well as undetermined future amount of damages, the amount
in controversy exceeds $75,000.00.

9. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders and other
paper or exhibits of every kind from the State Court Action are being filed herewith. No other
process, pleadings or orders, have been served upon Defendants. See Composite Exhibit “E”.

Il. MEMORANDUM OF LAW

A. The Amount in Controversy Exceeds $75,000.

Federal law confers upon district courts original jurisdiction in civil actions between
citizens of different states in controversies which exceed the sum of $75,000.00, exclusive of
interest and costs. 28 U.S.C. § 1332. An action meeting the requirements of 28 U.S.C. § 1332 may
be removed to a district court pursuant to 28 U.S.C. § 1441(b).

Where the amount in controversy is not specified in the Complaint, the removing party
must establish by a preponderance of the evidence that the amount in controversy exceeds the
jurisdictional minimum. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11" Cir. 2010). To
establish federal diversity jurisdiction, a removing defendant may rely upon the factual
representations of the plaintiff. See Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d

1309, 1314-15 (11™ Cir. 2002).

3

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 28 of 34
Case 1:20-cv-23758-XXXX Document 1 Entered on FLSD Docket 09/10/2020 Page 4 of 6

Plaintiff's counsel has communicated to representatives of this Defendant that the
Plaintiff's hospital bill as a result of the subject incident is in excess of $800,000. Further, Plaintiff
alleges that he has suffered “serious bodily injury and resulting pain and suffering disability,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn
money.” See Compl. at { 8. Thus, with over $800,000 incurred in hospital expenses, which the
Plaintiff is expressly claiming as damages in this incident, the amount in controversy exceeds
$75,000.00.

B. There is Complete Diversity Between the Parties.

To determine the citizenship of a corporation for purposes of ascertaining diversity
jurisdiction, the Court looks to: (1) the state of incorporation; and (2) the state where the
corporation has its principal place of business. 28 U.S.C. § 1332(c)(1). The principal place of
business of a corporation is its nerve center, which has been defined as “the place where a
corporation’s officers direct, control and coordinate the corporation’s activities.” Hertz Corp vy.
Friend, 559 U.S. 77, 91-94 (2010) (establishing the “nerve center” test as a uniform approach for
determining corporate citizenship).

Defendant was incorporated in Ohio and has a principal place of business in Mayfield
Village, Ohio. Defendant is therefore a citizen of Ohio. Plaintiff was domiciled and is a resident
in the State of Florida, and is thus a citizen of Florida. See Exhibit “A” at 42. Therefore, this Notice
of Removal is founded and based upon complete diversity of citizenship between the Plaintiff and
Defendants, pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441.

IH. CONCLUSION

There is complete diversity of citizenship and the matter in controversy exceeds $75,000.

4

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 29 of 34
Case 1:20-cv-23758-XXXX Document 1 Entered on FLSD Docket 09/10/2020 Page 5 of 6

WHEREFORE, Defendant, PROGRESSIVE EXPRESS INSURANCE COMPANY,
respectfully requests this Court to assume Federal jurisdiction of this action, now pending in the
Eleventh Judicial Circuit in and for Miami-Dade County, Florida, and approve this Notice of

Removal.

Respectfully submitted, this 10th day of September 2020.

5

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 30 of 34
Case 1:20-cv-23758-XXXX Document1 Entered on FLSD Docket 09/10/2020 Page 6 of 6

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on this |Oaay of September, 2020, a true and correct copy
of the foregoing was filed with the CM/ECF e-Filing Portal for the United States District Court
for the Southern District of Florida, which will send an automatic e-mail message to the following
parties registered with the e-Filing Portal system: Hoss Hernandez, Esq.,
hosshernandezpa@gmail.com; Lisandra@hosshernandez.com; pleadings@hosshernandez.com,
3250 N.W. 7th Street, Miami, FL 33125, (305) 859-2222/(305) 858-6097 (F), Attorney for
Plaintiff, Edward Alexis Pichardo and Howard K. Pita, Esq., Pita, Weber & Del Prado,
spita@pwdlawfirm.com; pquijada@pwdlawfirm.com, 9350 South Dixie Highway, Suite 1200,
Miami, FL 33156, (305) 670-2889/(305) 670-6666 (F), Attorney for Plaintiff, Edward Alexis

Pichardo.

COLE, SCOTT & KISSANE, P.A.

Counsel for Defendant PROGRESSIVE EXPRESS
INSURANCE COMPANY

Cole, Scott & Kissane Building

9150 South Dadeland Boulevard, Suite 1400
P.O. Box 569015

Miami, Florida 33256

Telephone (786) 268-6756

Facsimile (305) 373-2294

Primary e-mail: Joe.Goldberg@csklegal.com
Secondary e-mail: samuel.basch@csklegal.com
Alternate e-mgil: linn.signori@csklegal.com

By: Ey
JOSEPH J. DBERG
Florida Ee 91107
SAMUEL E BASCH

Florida Bar No.: 1010081

6

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 568015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 31 of 34
Case 1:20-cv-23758-UU Document 16 Entered on FLSD Docket 12/23/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 1:20-23758-CV-UNGARGO

EDWARD A. PICHARDO

Plaintiff,

V.

PROGRESSIVE EXPRESS INS. CO.,
Defendant,

/
STIPULATION OF DISMISSAL WITHOUT PREJUDICE

 

Under Rule 41, the parties stipulate to the voluntary dismissal of this action

without prejudice. !

Dated this 23 day of December 2020.

 

 

 

 

By: /s/H. K. Skip Pita By: /s/ Samuel E. Basch

H. K. Skip Pita, Esq. Joseph J. Goldberg, Esq.

Florida Bar No: 0101974 Florida Bar No.: 91107

PITA WEBER DEL PRADO Samuel E. Basch, Esq.

9350 S. Dixie Highway, Suite 1200 Florida Bar No. 1010081

Miami, FL 33156 COLE, SCOTT & KISSANE, P.A.

Tel: (305) 670-2889 9150 S. Dadeland B;vd., Suite 1400

spita@pwdlawfirm.com Miami, Florida 33256

lalvarez(@pwdlawfirm.com Tel: (786) 268-6756
Joe.Goldberg@csklegal.com

Counsel for Plaintiff Samuel.Basch@csklegal.com
Counsel for Defendant

 

‘ Plaintiff counsel, Skip Pita, verifies that he has obtained Mr. Basch’s consent to
execute his signature electronically. Plaintiff counsel further verifies receipt of Plaintiff
Pichardo’s written authorization to file this stipulation.

EXHIBIT

if
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 32 of 34
Case 1:20-cv-23758-UU Document 16 Entered on FLSD Docket 12/23/2020 Page 2 of 3

By: /s/ Hoss Hernandez
HOSS HERNANDEZ, P.A.
Florida Bar No: 852716
4551 Ponce De Leon Blvd.
Coral Gables, FL 33146
Tel: (305) 859-2222
hosshernandezpa@gmail.com
pleadings@hosshernandez.com

Co-Counsel for Plaintiff

CERTIFICATE OF SERVICE

We hereby certify that a true and correct copy of the foregoing was served by
email on December 23, 2020 all counsel or parties of record on the Service List

Below, and that it was also electronically filed with the Clerk of the Court using

 

 

CM/ECF.

HOSS HERNANDEZ, P.A. PITA WEBER DEL PRADO
Co-Counsel for Plaintiff Attorneys for Plaintiff

4551 Ponce De Leon Blvd. 9350 S. Dixie Hwy., Ste. 1200

Coral Gables, FL 33146 Miami, FL 33156

Tel: (305) 859-2222 Tel: (305) 670-2889

Fax: (305) 858-6097 Fax: (305) 670-6666

Primary email: Primary email: spita@pwdlawfirm.com
pleadings@hosshernandez.com Secondary email:

lalvarez@pwdlawfirm.com

By: _/s/H. K. Skip Pita
H. K. Skip Pita

FBN 0101974

PITA WEBER DEL PRADO

2
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 33 of 34
Case 1:20-cv-23758-UU Document 16 Entered on FLSD Docket 12/23/2020 Page 3 of 3

SERVICE LIST
CASE NO. 1:20-CV-22561-UU

Joseph J. Goldberg, Esq.

Samuel E. Basch, Esq.

COLE, SCOTT & KISSANE, P.A.
9150 South Dadeland Blvd., Suite 1400
P O BOX 569015

Miami, FL 33256

Tel: (786) 268-6756

Fax: (305) 373-2294

Emails: joe.goldbere@csklegal.com;
Samuel. basch(@csklegal.com;
Linn.signori@csklegal.com

Counsel for Defendant, Progressive Express
Insurance Company

PITA WEBER DEL PRADO

3
Case 1:21-cv-22195-BB Document1 Entered on FLSD Docket 06/15/2021 Page 34 of 34
Case 1:20-cv-23758-UU Document 17 Entered on FLSD Docket 12/28/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 20-cv-23758-UU
EDWARD A. PICHARDO,
Plaintiff,

Vv.

PROGRESSIVE EXPRESS
INSURANCE CO.

Defendant.

ORDER

THIS CAUSE comes before the Court upon the parties’ Stipulation of Dismissal Without
Prejudice (the “Stipulation”). D.E. 16. The Court having considered the Stipulation and the
pertinent portions of the record and being otherwise fully advised in the premises, it is hereby

ORDERED AND ADJUDGED that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the
Stipulation is approved, and this case is hereby DISMISSED WITHOUT PREJUDICE. It is
further

ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this
case. All future hearings and deadlines are CANCELLED, and all pending motions are DENIED
AS MOOT

DONE AND ORDERED in Chambers, Miami, Florida, this 28th_ day of December, 2020.

 

 

UNITED STATES DISTRICT JUDGE,

Copies furnished:
All counsel of record
